Citation Nr: 1412103	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to March 2000.  This included deployment to Southwest Asia from December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2009, subsequent to the August 2009 statement of the case (SOC), the Veteran submitted a September 2009 statement in support of his claim from Dr. D.V.  This evidence was not previously considered by the RO, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  To the extent that Dr. D.V.'s September 2009 statement is relevant to the claim on appeal, this decision remands the claim for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the August 2009 SOC.  See 38 C.F.R. § 20.1304.  

In the Veteran's September 2009 substantive appeal, he did not indicate whether he desired a Board hearing.  In an October 2009 letter, the RO requested that he clarify if he wanted a hearing with the Board.  No response was received.  Accordingly, the Board finds that no hearing request was submitted and that it may to proceed to adjudicate this appeal.

A review of the Veterans Benefits Management System does not reveal any documents.  A review of the Veteran's Virtual VA claims file indicates the Veteran's appellate brief and other records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain a VA examination.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran's private treatment records show suspicion of sleep apnea as early as April 2005, with a January 2006 sleep study providing a diagnosis.  Additionally, the Veteran has submitted several lay statements asserting that his symptoms of sleep apnea began in-service.  The Veteran provided two statements from fellow soldiers with whom he served indicating that he snored and stopped breathing during sleep during service.  The Veteran's wife and daughter also provided statements that these symptoms were long standing prior to the January 2006 diagnosis.  The Veteran's wife also stated that they had been married since approximately 1985 and that she didn't remember the Veteran snoring when they were first married.  Furthermore, an April 2009 private medical statement explained that daytime sleepiness and snoring are common manifestations of sleep apnea, while noting that other medical conditions should be ruled out.  The Board finds that this evidence triggers VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  The required notice must then be provided to the Veteran and his or her representative.  

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider: the April 2005 private treatment records showing an assessment of likely obstructive sleep apnea, the January 2006 sleep study diagnosing sleep apnea, the May 2008 and October 2008 buddy statements asserting in-service symptoms of sleep apnea, the March 2009 statement from the Veteran's wife as to snoring and gasping for air, the June 2009 statement from the Veteran's daughter as to daytime sleepiness, and the April 2009 and September 2009 private medical statements by Dr. D.V.  Such consideration must be noted by the examiner. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


